        Case 8:19-cv-01471-JAK-AS Document 21 Filed 07/23/20 Page 1 of 2 Page ID #:344

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL
   No.           SACV19-01471-JAK (AS)                                 Date    July 23, 2020
   Title         Enrique Guerrero v. County of Orange, et.al.,



   Present: The Honorable        Alka Sagar, United States Magistrate Judge
                 Alma Felix                                                 Not reported
                Deputy Clerk                                         Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                         Not present
   Proceedings (In Chambers):                  ORDER TO SHOW CAUSE RE LACK OF
                                               PROSECUTION


       On November 20, 2019, the Court issued an Order dismissing Plaintiff’s First Amended
Complaint with leave to amend. (Dkt. No. 11). Plaintiff was directed to file a Second Amended
Complaint within thirty days of the Court’s Order. Id., at 12. Plaintiff was “explicitly cautioned
that failure to timely file a Second Amended Complaint may result in a recommendation that this
action, or portions thereof, be dismissed with prejudice for failure to prosecute and/or failure to
comply with court orders. See Fed. R. Civ. P. 41(b).” Id., at 13. The Court subsequently granted
Plaintiff’s requests for additional time to file his Second Amended Complaint, see Dkt. Nos. 12-
14, 16-19; the Court’s April 16, 2020 Order directed Plaintiff to file a Second Amended
Complaint no later than June 6, 2020 and stated that “no further extensions will be granted absent
extraordinary circumstances.” Dkt. No. 20.

      To date, Plaintiff has failed to file a Second Amended Complaint. Accordingly, Plaintiff is
ORDERED TO SHOW CAUSE, in writing, no later than August 13, 2020, why this action
should not be dismissed with prejudice for failure to prosecute. This Order will be discharged
upon the filing of a Second Amended Complaint that complies with the Court’s November 20,
2019 Order or upon the filing of a declaration under penalty of perjury stating why Plaintiff is
unable to file a Second Amended Complaint. A copy of the Court’s Orders, dated November 20,
2019 and April 16, 2020 (Dkts. Nos. 11, 20), are attached for Plaintiff’s convenience.

      If Plaintiff no longer wishes to pursue this action, he may request a voluntary dismissal
pursuant to Federal Rule of Civil Procedure 41(a)(1). A notice of dismissal form is attached for

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 1 of 2
        Case 8:19-cv-01471-JAK-AS Document 21 Filed 07/23/20 Page 2 of 2 Page ID #:345

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL
   No.          SACV19-01471-JAK (AS)                                     Date       July 23, 2020
   Title        Enrique Guerrero v. County of Orange, et.al.,

Plaintiff’s convenience. Plaintiff is warned that a failure to timely respond to this Order will
result in a recommendation that this action be dismissed with prejudice under Federal Rule of
Civil Procedure 41(b) for failure to prosecute and obey court orders.



         IT IS SO ORDERED.

cc:      John A. Kronstadt, United States District Judge


                                                                                 0       :    00
                                                   Initials of Preparer                AF




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                      Page 2 of 2
